                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 08, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

KEITH H. WASHINGTON,                       §
                                           §
        Plaintiff,                         §
VS.                                        §   CIVIL NO. 2:18-CV-221
                                           §
BRYAN COLLIER, et al,                      §
                                           §
        Defendants.                        §

                                      ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to Dismiss Case, Dkt. No. 65, and Plaintiff’s Objections
to the M&R, Dkt. No. 67.
      Plaintiff Keith H. Washington is a prisoner in the Texas Department of
Criminal Justice, Criminal Institutions Division (“TDCJ-CID”) and is assigned to
the McConnell Unit in Beeville, Texas. Plaintiff is appearing pro se and in forma
pauperis. On August 1, 2018, he filed this prisoner civil rights action pursuant to 42
U.S.C. § 1983, asserting claims under the Eighth Amendment, the American with

Disabilities Act (“ADA”), 42 U.S.C. § 12112(b)(5)(A), and the Rehabilitation Act
(“RA”), 29 U.S.C. § 794. His claims stem from allegations of deliberate indifference
to his health based on extreme heat conditions in both his cell and cell block.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 65. Accordingly, the Court DENIES Plaintiff’s
request to proceed as a class action; DISMISSES WITHOUT PREJUDICE
Plaintiff’s claims against Senior Warden Jeffrey Richardson, Senior Warden
Michael Butcher, Captain Norma Smith, Lieutenant D. Wallace, and Correctional
Officer Yakeen; DISMISSES WITH PREJUDICE Plaintiff’s claims for money
damages against all individual Defendants, to the extent they are sued in their
official capacities, as barred by the Eleventh Amendment; and DISMISSES WITH



1/2
PREJUDICE Plaintiff’s claims against the University of Texas Medical Branch
(“UTMB”), as barred by the Eleventh Amendment.
      Further, the Court DISMISSES WITH PREJUDICE Plaintiff’s ADA/RA
claims against the TDCJ pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1);
and DISMISSES WITH PREJUDICE Plaintiff’s § 1983 claims against Warden
Phillip Sifuentes, Senior Medical Practice Manager Tanya Lawson, TDCJ Executive
Director Bryan Collier, and Assistant Warden Daniel P. Fernandez pursuant to 28
U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).
      Final judgment will be entered separately.


      SIGNED this 8th day of August, 2019.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




2/2
